57 F.3d 1067NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Christopher AKPALA, Defendant-Appellant.
No. 94-6863.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Michael E. Kaminkow, Harry Levy, Lawrence M. Hettleman, Schulman, Treem, Kaminkow & Gilden, P.A., Baltimore, MD, for Appellant.  Deborah A. Johnston, Office of the United States Attorney, Greenbelt, MD, for Appellee.
D.Md.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Christopher Akpala appeals from his resentencing after the district court granted the Government's sentence reduction motion pursuant to Fed.R.Crim.P. Rule 35(b).  Akpala's attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), noting two issues but stating that, in his view, there are no meritorious issues for appeal.  Akpala filed a supplemental brief claiming, on several grounds, that his sentence should be reduced further.


2
The district court granted the Government's Rule 35(b) motion for a two-level downward departure to account for Akpala's postconviction assistance.  Akpala's new guideline range became fiftyseven to seventy-one months and the district court sentenced him to a term of sixty-four months.  Since Akpala's sentencing range was properly calculated, under 18 U.S.C. Sec. 3742(a) (1988), this court has no authority to consider Akpala's or his attorney's contentions on appeal.  An appellate court lacks jurisdiction to review a district court's decision in setting a sentence anywhere within a properly calculated sentencing range.  United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.1994).


3
We have examined the entire record in this case in accordance with the requirements of Anders, and find no meritorious issues for appeal.  The court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy was served on the client.


4
The district court's judgment is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED